Exhibit 10.1

Omnibus Limited Consent, JOINDER AND Amendment No. 8 to AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT AND AMENDMENT NO. 4 TO PLEDGE AGREEMENT

This OMNIBUS LIMITED CONSENT, JOINDER AND Amendment No. 8 TO AMENDED AND
RESTATED CREDIT AND SECURITY AGREEMENT AND AMENDMENT NO. 4 TO PLEDGE AGREEMENT
(this “Agreement”) is made as of this 26th day of August, 2020, by and among
MOHAWK GROUP Holdings, INC., a Delaware corporation ("Mohawk Holdco"), MOHAWK
GROUP, INC., a Delaware corporation (“Mohawk”), each of Mohawk’s direct and
indirect subsidiaries set forth on the signature pages hereto (each being
referred to herein individually as an “Original Borrower”, and collectively as
“Original Borrowers”), Truweo, LLC, a Delaware limited liability company (“New
Borrower”, and New Borrower, together with the Original Borrowers, the
“Borrowers”), MIDCAP FUNDING IV TRUST, a Delaware statutory trust, as agent (in
such capacity and together with its permitted successors and assigns, the
“Agent”), and the Lenders party hereto constituting the Required Lenders.

RECITALS

A.Agent, Lenders and Original Borrowers are parties to that certain Amended and
Restated Credit and Security Agreement, dated as of November 23, 2018 (as
amended, modified, supplemented and restated from time to time prior to the date
hereof, the “Original Credit Agreement” and as the same is amended hereby and as
it may be further amended, modified, supplemented and restated from time to
time, the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to the
Original Borrowers and certain of their Affiliates in the amounts and manner set
forth in the Credit Agreement.

B.Mohawk Holdco, Mohawk and Agent have entered into that certain Pledge
Agreement, dated as of October 16, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Original Pledge Agreement”; the Original Pledge Agreement, as amended hereby,
the “Pledge Agreement”), pursuant to which the Pledgors (as defined therein)
have granted to Agent a security interest in certain equity interests set forth
therein to secure the Obligations under the Credit Agreement.

C.Original Borrowers have formed New Borrower as a new Subsidiary of Mohawk.

D.Original Borrowers have requested that Agent and the Lenders amend the Credit
Agreement and the Pledge Agreement to join New Borrower as a party to the Credit
Agreement as a Borrower, as a party to the Pledge Agreement as an Issuer, and
the other applicable Financing Documents, in each case, on and subject to the
terms hereof.

E.New Borrower plans to enter into that certain Asset Purchase Agreement, dated
as of August 23, 2020 and attached hereto as Exhibit A (the “Truweo Acquisition
Agreement”), by and among New Borrower, Truweo, a Sole Proprietorship registered
at 113 Auburn Rd. Birrong, Sydney NSW Australia 2143 (“Seller”) and Muhammad
Sikandar, as Shareholder pursuant to which New Borrower will acquire certain
assets from Seller (the “Truweo Acquisition”).

F.Pursuant to Section 5.7 of the Original Credit Agreement, the Borrowers are
not permitted to acquire or enter into any agreement to acquire any assets other
than in the Ordinary Course of Business or as permitted under clause (h) of the
definition of Permitted Investments.

G.Borrowers have requested, and Agent and Lenders constituting at least the
Required Lenders have agreed, on and subject to the terms and conditions set
forth in this Agreement, to, among

 

--------------------------------------------------------------------------------

 

other things, (i) consent to the Borrowers entering into the Truweo Acquisition
Agreement and the consummation of the Truweo Acquisition, (ii) consent to the
issuance by New Borrower of a Non-Negotiable Promissory Note in the form
attached hereto as Exhibit B to Seller in an aggregate initial principal amount
of $2,454,631.00 (the “Truweo Seller Note”), which Truweo Seller Note shall be
subordinated to the Obligations pursuant to a Subordination Agreement entered
into on the date hereof, (iii) join New Borrower to the Credit Agreement, the
Pledge Agreement and the other applicable Financing Documents and (iv) amend
certain terms of the Original Credit Agreement, all in accordance with the terms
and subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, the Lenders and
Borrowers hereby agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby.  The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalized terms used in the Recitals hereto).  
Each of the parties hereto agrees the obvious misnumbering error and hereby
agrees that (a) the Amendment No. 4 to Amended and Restated Credit and Security
Agreement, dated as of December 30, 2019 shall be considered the Amendment No. 5
to Amended and Restated Credit and Security Agreement, dated as of December 30,
2019, (b) the Amendment No. 5 to Amended and Restated Credit and Security
Agreement, dated as of May 15, 2020  shall be considered the Amendment No. 6 to
Amended and Restated Credit and Security Agreement, dated as of May 15, 2020,
and (c) the Amendment No. 6 to Amended and Restated Credit and Security
Agreement, dated as of May 27, 2020  shall be considered the Amendment No. 7 to
Amended and Restated Credit and Security Agreement, dated as of May 27, 2020.

2.Limited Consent.  At the request of and as an accommodation to the Borrowers,
subject to the satisfaction of the conditions, including, without limitation,
the conditions set forth in Section 9, and in accordance with the terms set
forth in this Agreement, Agent and each Required Lender hereby consents to (a)
the New Borrower entering into the Truweo Acquisition Agreement and the
consummation of the Truweo Acquisition in accordance with the terms of the
Truweo Acquisition Agreement and (b) the incurrence of Subordinated Debt under
the Truweo Seller Note in accordance with the terms thereof and the terms of the
Truweo Subordination Agreement.  The consents set forth in this Section 2 is
effective solely for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed to (1) be a consent to any
amendment, waiver or modification of any other term or condition of the Credit
Agreement or of any other Financing Document; (2) prejudice any right that Agent
or the Lenders have or may have in the future under or in connection with the
Credit Agreement or any other Financing Document; (3) constitute a consent to or
waiver of any past, present or future Default or Event of Default or other
violation of any provisions of the Credit Agreement or any other Financing
Documents, (4) create any obligation to forbear from taking any enforcement
action, or to make any further extensions of credit or (5) establish a custom or
course of dealing among any of the Credit Parties, on the one hand, or Agent or
any Lender, on the other hand.

3.Joinder.  

(a)Subject to the satisfaction of the conditions precedent set forth in Section
9, New Borrower hereby assumes the Obligations under the Credit Agreement and
joins in, adopts and becomes (i) a Borrower under the Credit Agreement and any
Notes, (ii) an Issuer (as defined in the Pledge Agreement) under the Pledge
Agreement, and (iii) party to the other Financing Documents applicable to it as
a Borrower.  

 

--------------------------------------------------------------------------------

 

Each party hereto agrees that all references to “Borrower” or “Borrowers”
contained in the Financing Documents are hereby deemed for all purposes to also
refer to and include New Borrower as a Borrower, and New Borrower hereby agrees
to comply with all of the terms and conditions of the Financing Documents as if
New Borrower was an original signatory thereto.  

(b)Notwithstanding the foregoing, unless Agent shall otherwise agree in writing
in its reasonable discretion, no Accounts or Inventory of New Borrower shall be
included as Eligible Accounts or Eligible Inventory until a field examination
(and, if required by Agent, an Inventory appraisal) with respect thereto has
been completed to the reasonable satisfaction of Agent, including the
establishment of reserves required in Agent’s reasonable discretion; provided
that field examinations and appraisals in connection with the joinder of New
Borrower shall not count against the limited number of field examinations or
appraisals for which expense reimbursement may be sought under the Credit
Agreement.

4.Amendments to Original Credit Agreement.  Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 9 below, the Original Credit Agreement is
hereby amended as follows:

(a)The following definitions are hereby added to Section 1.1 of the Original
Credit Agreement in their respective alphabetic order:

“Eighth Amendment” means that certain Omnibus Limited Consent, Joinder and
Amendment No. 8 to Amended and Restated Credit and Security Agreement and
Amendment No. 4 to Pledge Agreement, dated as of August 26, 2020, among
Borrowers, Agent and Lenders party thereto.

“Eighth Amendment Effective Date” means the first date on which all of the
conditions set forth in Section 9 of the Eighth Amendment are satisfied.

“Truweo Acquisition Agreement” has the meaning set forth in the Eighth
Amendment.

“Truweo Seller Note” has the meaning set forth in the Eighth Amendment.

“Truweo Subordination Agreement” means that certain Subordination Agreement,
dated as of the Eighth Amendment Effective Date, among the parties signatory
thereto, as subordinated creditors, Agent and Borrowers, as such document may be
amended, restated, supplemented or otherwise modified from time to time after
the date hereof.

(b)The definition of “Subordinated Debt Documents” appearing in Section 1.1 of
the Original Credit Agreement is hereby amended and restated in its entirety as
follows:

"Subordinated Debt Documents" means (a) the Aussie Health Seller Note, (b) the
Truweo Seller Note and (c) each other document or agreement evidencing and/or
securing Debt governed by a Subordination Agreement or otherwise by its terms
subordinated to the Obligations, all of which documents must be in form and
substance acceptable to Agent in its sole discretion.  As of the Closing Date,
there are no Subordinated Debt Documents.

 

--------------------------------------------------------------------------------

 

(c)The definition of “Subordination Agreement” appearing in Section 1.1 of the
Original Credit Agreement is hereby amended and restated in its entirety as
follows:

"Subordination Agreement" means (a) the Aussie Health Subordination Agreement,
(b) the Truweo Subordination Agreement and (c) any other agreement between Agent
and another creditor of Borrowers, as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof, pursuant to which the Debt owing from any Borrower(s) and/or the Liens
securing such Debt granted by any Borrower(s) to such creditor are subordinated
in any way to the Obligations and the Liens created under the Security
Documents, the terms and provisions of such Subordination Agreements to have
been agreed to by and be acceptable to Agent in the exercise of its sole
discretion.

(d)Attached hereto as Exhibit C are supplements to the Schedules to the Original
Credit Agreement and setting forth the relevant information with respect to New
Borrower which are added to the information set forth on Schedules to the
Original Credit Agreement to which they apply and shall be deemed attached
thereto and become a part thereof.

5.Amendment to Pledge Agreement.  Each Borrower, including New Borrower, hereby
agrees that the schedules attached hereto as Exhibit D are true and correct as
of the date hereof and reflect the joinder of New Borrower as an Issuer under
the Pledge Agreement and shall be deemed to be added to the schedules of the
same number in the Pledge Agreement and shall be deemed attached thereto and
become a part thereof.

6.Grant of Security Interest.  Consistent with the intent of the parties and in
consideration of the accommodations set forth herein, as further security for
the prompt payment in full of all Obligations, and without limiting any other
grant of a Lien and security interest in a Security Document, New Borrower
hereby collaterally assigns and grants to Agent, for the benefit of itself and
Lenders, and subject only to Permitted Liens, a continuing first priority Lien
on and security interest in, upon, and to all of New Borrower’s right, title and
interest in and to all of New Borrower’s assets, including without limitation,
all of New Borrower’s right, title, and interest in and to the following,
whether now owned or hereafter created, acquired or arising:

(a)all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims
(including each such claim listed on Schedule 9.2(d)), documents, instruments
(including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, securities accounts, fixtures, letter of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located,

(b)all of New Borrower's books and records relating to any of the foregoing; and

(c)any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

New Borrower hereby authorizes Agent to file UCC-1 financing statements against
New Borrower covering the Collateral owned by New Borrower in such jurisdictions
as Agent shall deem necessary, prudent or desirable to perfect and protect the
liens and security interests granted to Agent hereunder.

 

--------------------------------------------------------------------------------

 

7.Representations and Warranties; Reaffirmation of Security Interest. Each
Borrower hereby (a) confirms that all of the representations and warranties set
forth in the Credit Agreement are true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date, and (b) covenants to
perform its respective obligations under the Credit Agreement.   Each Borrower
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than Permitted Liens.  Nothing herein is intended to impair or
limit the validity, priority or extent of Agent’s security interests in and
Liens on the Collateral.  Each Borrower acknowledges and agrees that the Credit
Agreement, the other Financing Documents and this Agreement constitute the
legal, valid and binding obligation of such Borrower, and are enforceable
against such Borrower in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws relating
to the enforcement of creditors’ rights generally and by general equitable
principles.

8.Costs and Fees.  Borrowers shall be responsible for the payment of all
reasonable and documented out-of-pocket costs and fees of Agent’s counsel
incurred in connection with the preparation of this Agreement and any related
documents.  If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed.  

9.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which Agent has received each agreement, document and instrument set
forth in this section, each in form and substance satisfactory to Agent,
including the satisfaction of the following conditions precedent, each to the
satisfaction of Agent in its sole discretion:

(a)Borrowers shall have delivered to Agent this Agreement, duly executed by an
authorized officer (or authorized signatory) of each Borrower;

(b)Agent shall have received the Truweo Subordination Agreement, duly executed
by as subordinated creditors party thereto, Agent and Borrowers;

(c)Agent shall have received a fully executed copy of the Truweo Acquisition
Agreement and all other material agreements, documents or instruments pursuant
to which the Truweo Acquisition is to be consummated, any schedules to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith;

(d)Substantially concurrently with the effectiveness of this Agreement, the
Truweo Acquisition has been consummated (i) in all material respects in
accordance with the terms of the Truweo Acquisition Agreement and (ii) in
accordance with applicable Law (and such parties’ delivery of their respective
signatures hereto shall be deemed to be its certification thereof);

(e)an Intellectual Property Security Agreement executed by New Borrower:

(f)the certificate from an officer (or another authorized person) of New
Borrower certifying as to (i) the names and signatures of each officer or
authorized signatories of the New Borrower authorized to execute and deliver
this Agreement and all documents executed in connection therewith, (ii) the
Organizational Documents (as defined in the Credit Agreement) of New Borrower
attached to such certificate are complete and correct copies of such
Organizational Documents as in effect on the date of such certification, (iii)
the resolutions of New Borrower’s

 

--------------------------------------------------------------------------------

 

board of directors or other appropriate governing body approving and authorizing
the execution, delivery and performance of this Agreement and the other
documents executed in connection therewith, and (iv) certificates attesting to
the good standing of New Borrower in each applicable jurisdiction, together
with, if applicable, related tax certificates;

(g)for the New Borrower, current UCC searches from the Secretary of State of its
jurisdiction of organization with results reasonably acceptable to Agent;

(h)Agent shall have received a duly executed legal opinion of New Borrower’s
counsel, addressed to Agent and Lenders, addressing matters Agent may reasonably
request;

(i)all of the representations and warranties of Borrowers set forth herein and
in the other Financing Documents are true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) on and as of such date
(and such parties’ delivery of their respective signatures hereto shall be
deemed to be its certification thereof);

(j)no Default or Event of Default shall exist under any of the Financing
Documents (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);

(k)executed copies of all consents and amendments required under the terms of
the Horizon Term Loan Credit Agreement in connection with the Truweo Acquisition
and the Truweo Seller Note, in each case, in form and substance reasonably
satisfactory to Agent; and

(l)Borrowers shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request,
including, without limitation, any agreements, instruments and other documents
necessary to ensure that Agent receives a perfected Lien in all of to the extent
required by the Credit Agreement.

10.Post-Closing Requirements.  New Borrower hereby covenants and agrees that it
shall:

(a)by the date that is thirty (30) days following the date hereof (or such later
date as Agent may agree in its sole discretion in writing), provide Agent with
insurance certificates and endorsements, naming Agent as additional insured,
assignee or lender loss payee, as applicable, as required by Section 4.4 of the
Credit Agreement; and

(b)by the date that is thirty (30) days following the date hereof (or such later
date as Agent may agree in its sole discretion in writing), provide Agent with
fully executed Deposit Account Control Agreements for the deposit accounts of
the New Borrower, as and to the extent required by Section 5.14 of the Credit
Agreement; provided, that until the New Borrower has provided such Deposit
Account Control Agreements or evidence of closure, Borrowers shall not permit
the funds held in the New Borrower’s Deposit Accounts to exceed the amount(s)
reasonably necessary for New Borrower to maintain solvency, assets, level of
income, working capital, or its financial condition in the Ordinary Course of
Business.

Credit parties hereby agree that failure to comply with the requirements set
forth in Section 10 of this Agreement shall constitute an immediate and
automatic Event of Default.  

 

--------------------------------------------------------------------------------

 

11.Release.  In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of their respective current and former directors, officers, shareholders,
agents, and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Releasing Parties”) does
hereby fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the date hereof, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among any or all of the
Borrowers, on the one hand, and any or all of the Released Parties, on the other
hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof.  Each Borrower acknowledges that the
foregoing release is a material inducement to Agent’s and Lender’s decision to
enter into this Agreement and agree to the modifications contemplated hereunder,
and has been relied upon by Agent and Lenders in connection therewith.

12.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default.  This Agreement (together with
any other document executed in connection herewith) is not intended to be, nor
shall it be construed as, a novation of the Credit Agreement.

13.Confidentiality. No Borrower will disclose the contents of this Agreement,
the Credit Agreement or any of the other Financing Documents to any third party
(other than to such Borrower’s current and prospective direct and indirect
financing sources, acquirors and holders of Debt of Credit Parties and the
Credit Parties’ direct and indirect equityholders, and its and their respective
attorneys, advisors, directors, managers and officers on a need-to-know
basis,  as otherwise may be required by law or in connection with the resolution
of a dispute brought hereunder involving a Credit Party and any of Agent, any
Lender, any Participant or in connection with any public or regulatory filing
requirement relating to the Financing Documents) without Agent’s prior written
consent.  Each Borrower agrees to inform all such persons who receive
information concerning this Agreement, the Credit Agreement and the other
Financing Documents that such information is confidential and may not be
disclosed to any other person except as may be required by Law, including to any
court or regulatory agency having jurisdiction over such Borrower, any Lender or
the Agent.  

14.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by such Borrower.  Each Borrower covenants and agrees
to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing Documents,

 

--------------------------------------------------------------------------------

 

notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Agent’s or any Lender’s part which might otherwise constitute or
be construed as a waiver of or amendment to such terms, covenants and
conditions.

15.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrower.  

(b)GOVERNING LAW.  THIS AGREEMENT AND EACH OTHER FINANCING DOCUMENT, AND ALL
MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  

(c)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Submission to Jurisdiction) and
Section 12.9 (Waiver of Jury Trial) of the Credit Agreement are incorporated
herein by reference to the same extent as if reproduced herein in their
entirety.

(d)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(e)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(f)Entire Agreement.  The Credit Agreement, as amended hereby, and the other
Financing Documents constitute the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

(g)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(h)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

AGENT:

 

MIDCAP FUNDING IV TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

 

its investment manager

 

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Maurice Amsellem

 (SEAL)

 

 

 

 

Name:

 

Maurice Amsellem

 

 

 

 

Title:

 

Authorized Signatory

 

 

LENDER:

 

MIDCAP FUNDING IV TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

 

its investment manager

 

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Maurice Amsellem

 (SEAL)

 

 

 

 

Name:

 

Maurice Amsellem

 

 

 

 

Title:

 

Authorized Signatory

 

[Signatures Continue on Following Page]

 

 

 

--------------------------------------------------------------------------------

 

 

ORIGINAL BORROWERS:

 

MOHAWK GROUP HOLDINGS, INC.

MOHAWK GROUP, INC.

XTAVA LLC

SUNLABZ LLC

RIF6 LLC

VREMI LLC

HOMELABS LLC

VIDAZEN LLC

URBAN SOURCE LLC

ZEPHYRBEAUTY LLC

DISCOCART LLC

VUETI LLC

PUNCHED LLC

SWEETHOMEDEALZ LLC

KITCHENVOX LLC

EXORIDER LLC

KINETIC WAVE LLC

3GIRLSFROMNY LLC

CHICALLEY LLC

BOXWHALE, LLC

 

 

 

By:

 

/s/ Fabrice Hamaide

 (SEAL)

 

 

Name:

 

Fabrice Hamaide

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUSSIE HEALTH CO, LLC

 

 

By:

 

Mohawk Group, Inc., its Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Fabrice Hamaide

 (SEAL)

 

 

Name:

 

Fabrice Hamaide

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

NEW BORROWER:

 

TRUWEO, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Fabrice Hamaide

 (SEAL)

 

 

Name:

 

Fabrice Hamaide

 

 

Title:

 

Chief Financial Officer

 

 